     Case 3:19-cv-02270-BAS-LL Document 24 Filed 07/23/20 PageID.105 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
      PHILLIP BLOWER,                             Case No. 19-cv-02270-BAS-LL
11
                                     Plaintiff,   ORDER GRANTING JOINT
12                                                MOTION TO STAY PROCEEDINGS
           v.
13                                                [ECF No. 23]
      PORTFOLIO RECOVERY
14    ASSOCIATES, LLC,
15                                 Defendant.
16

17         Plaintiff commenced this action on November 26, 2019 alleging, inter alia,
18   violations of the Telephone Consumer Protection Act (“TCPA”). (ECF No. 1.) At the
19   core of the TCPA dispute is whether Defendant used an automatic telephone dialing
20   system (“ATDS”) to place telephone calls to a cellular telephone without prior express
21   consent.
22         The Supreme Court recently granted a petition for certiorari in Facebook, Inc. v.
23   Duguid, in which the Court has been asked to “[w]hether the definition of ATDS in the
24   TCPA encompasses any device that can ‘store’ and ‘automatically dial’ telephone
25   numbers, even if the device does not ‘us[e] a random or sequential number generator.’”
26   See Pet. for Writ of Cert. at ii, Facebook, Inc., No. 19-511 (U.S. Oct. 17, 2019).
27         The parties represent that this question is central to the dispute in the instant case
28   and thus jointly request a stay until the Supreme Court issues a decision in Facebook.

                                                  -1-
                                                                                          19cv2270
     Case 3:19-cv-02270-BAS-LL Document 24 Filed 07/23/20 PageID.106 Page 2 of 2



 1   (ECF No. 23.) The parties also agree, in the interim, to participate in a mediation of this
 2   case as one of 54 related matters against Defendant pending in Judicial Arbitration
 3   Mediation Services, before the American Arbitration Association, and in the United States
 4   District Court for the Southern District of California. (Id.)
 5         Good cause appearing, the Court GRANTS the Joint Motion (ECF No. 23) and
 6   ORDERS as follows:
 7         1.     All proceedings in this action are stayed pending the decision of the Supreme
 8   Court of the United States in Facebook, Inc. v. Duguid, No. 19-511 (July 9, 2020).
 9         2.     The parties shall provide the Court with a Stipulation and Proposed Order
10   regarding remaining case management deadlines within fourteen (14) days of the Supreme
11   Court’s decision in Facebook.
12         3.     The stay may be lifted at any time by order of the Court.
13         4.     Should the parties reach a settlement agreement, the parties will promptly file
14   a joint motion to dismiss.
15        IT IS SO ORDERED.
16

17   DATED: July 23, 2020
18

19

20

21

22

23

24

25

26

27

28

                                                  -2-
                                                                                         19cv2270
